On order of the Court, the application for leave to appeal the April 12, 2018 judgment of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE that part of the Court of Appeals judgment addressing the denial of the defendant's request for the appointment of a defense expert in computer forensics, and we REMAND this case to the Court of Appeals for reconsideration of that issue in light of People v. Kennedy , 502 Mich. 206, 917 N.W.2d 355 (2018). With regard to the defendant's remaining issues concerning the video, leave to appeal is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.